1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10    CRAIG MARTIN SHULTS,                        Case No. 2:20-10973-JAK (MAR)
11                                 Petitioner,
12                         v.                     ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13    COMPLEX WARDEN BRADLEY,                     UNITED STATES MAGISTRATE
                                                  JUDGE
14                                 Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the Report to which Petitioner has objected. The Court accepts the
21   findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
23   action without prejudice.
24
25   Dated: May 27, 2021
                                            JOHN A. KRONSTADT
26                                          United States District Judge
27
28
